DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
The examiner has cited particular columns and line numbers, paragraphs, or figures in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami et al. (JP 2019-023950).
Regarding claim 1, Kawakami discloses a tape-shaped magnetic recording medium comprising a recording layer including an ɛ-iron oxide particle (Abstract and [0030]).   Kawakami fails to explicitly state an area ratio Rlow (=Slow / Stotal) x 100) of a total area Stotal of an SFD curve of the recording layer in a perpendicular direction and an area Slow of the SFD curve in which a coercivity Hc is in a range from -500 Oe ≤ Hc ≤ 500 Oe is equal to or less than 5.5%.
However, Kawakami discloses a diagram showing an example of a hysteresis curve in the thickness direction of the magnetic layer (Fig. 2 and [0047), a diagram of a differential curve obtained by differentiating a hysteresis curve from point A and point B in Fig. 2 (Fig. 3 and [0049-0050]), and a diagram that shows a part of the differential curves of the hysteresis curves in the thickness direction determined in Example 1 (Fig. 4).  Based upon figures 2-4, Kawakami overlaps the claimed Rlow range.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kawakami’s Rlow to be low as possible, such as zero, in order to obtain a magnetic recording medium having excellent output characteristics [0011].  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.
Regarding claim 2, Kawakami discloses the coercivity as claimed (Abstract).
Regarding claim 3, Kawakami discloses the squareness ratio as claimed [0012].
Regarding claims 4 and 8, Kawakami discloses a diagram showing an example of a hysteresis curve in the thickness direction of the magnetic layer (Fig. 2 and [0047), a diagram of a differential curve obtained by differentiating a hysteresis curve from point A and point B in Fig. 2 (Fig. 3 and [0049-0050]), and a diagram that shows a part of the differential curves of the hysteresis curves in the thickness direction determined in Example 1 (Fig. 4).  
Based upon figures 2-4, Kawakami overlaps the claimed SFD and Rhigh.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kawakami’s Rhigh and SFD to be low as possible, such as zero, in order to obtain a magnetic recording medium having excellent output characteristics [0011].  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.
Regarding claim 6, these limitation(s) are intended use limitations and are not further limiting in so far as the structure of the product is concerned.  Note that in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.  See MPEP Form Paragraph 7-37-09.  The disclose particular magnetic recording medium in configuring to allow recording signals is based upon the type of magnetic recording/reproducing apparatus.  Thus, Kamikawa’s magnetic recording medium could be used with any type of magnetic recording /reproducing apparatus.  
Regarding claim 7, the recitation in the claims that the magnetic recording medium “to be used for a recording reproducing apparatus…” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
	 It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Kawakami disclose a magnetic recording medium as presently claimed, it is clear that the magnetic recording medium of Terakawa would be capable of performing the intended use, i.e. “to be used for a recording reproducing apparatus…”, presently claimed as required in the above cited portion of the MPEP.
	Regarding claim 9, Kamikawa discloses the surface roughness as claimed [0046].
	Regarding claim 10, Kamikawa discloses the material as claimed [0033].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kawakami et al. (JP 2019-023950) as applied to claim 1 above, and further in view of Kataoka et al. (US 2017/0270955).
Regarding claim 5, Kawakami fails to explicitly disclose the thermal stability of the magnetic recording medium.  
Kataoka discloses a magnetic recording medium having a thermal stability of more than 60 [0096].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kawakami’s medium to have a thermal stability of more than 60, since Kataoka discloses that this is known range in obtaining thermally stable recorded signals [0096].

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Terakawa et al. (US 2018/0226093).
Regarding claim 1, Terakawa discloses a tape-shaped magnetic recording medium comprising a recording layer including an ɛ-iron oxide particle ([0069 and Table 2).  Terakawa discloses an example where in the composition of the magnetic layer is as follows: 

    PNG
    media_image1.png
    395
    339
    media_image1.png
    Greyscale


The above-noted example of Terakawa fails to disclose vinyl chloride-based resin is 45 parts by mass in the first composition and 15 parts by mass in the second composition.  Instead, the amount of the vinyl chloride-based resin for the first and second composition is 55.6 parts by mass and 27.8 parts by mass, respectively.  
However, the reference teaches that the filling rate of the magnetic powder is preferably 30% or more [0021], which therefore the remaining amount of the vinyl chloride-based resin binder would overlap the amount disclose in the instant specification example.  
	Thus, it would have been obvious to one of ordinary skill in the art to have the content of the vinyl-chloride based resin set forth in the example to the binder content of 45 parts by mass in the first composition and 15 parts by mass in the second composition in view of the explicit teaching of Terakawa that this content is suitable and to provide a medium with favorable C/N [0021].
Terakawa is silent with regard to an area ratio Rlow (=Slow / Stotal) x 100) of a total area Stotal of an SFD curve of the recording layer in a perpendicular direction and an area Slow of the SFD curve in which a coercivity Hc is in a range from -500 Oe ≤ Hc ≤ 500 Oe is equal to or less than 5.5%.
Although Terakawa fails to disclose the area ratio as claimed, the composition of the magnetic layer is substantially similar as set forth in Applicant’s examples in the specification and meets the criteria set forth in the present specification for achieving an area ratio Rlow.  Thus, it would be reasonable to expect the magnetic layer disclosed by Terakawa to necessarily exhibit the claimed to an area ratio Rlow.  
It has been held that where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the burden of proof is shifted to applicant to show that prior art products do not necessarily or inherently possess characteristics of claimed products where the rejection is based on inherency under 35 USC § 102 or on prima facie obviousness under 35 USC § 103, jointly or alternatively. In re Best, Bolton, and Shaw, 195 USPQ 430. (CCPA 1977). 
Regarding claim 2, Terakawa discloses the Hc as claimed [0018].
Regarding claims 3-6 and 8, Terakawa does not disclose values of Rsperp, SFD, Tb, recording layer being configured to allow a recording wavelength signal to be less than 97 nm, and Rhigh as required by each of the rejected claims. However, Terakawa discloses an example a composition of the magnetic layer being substantially similar to the instant specification as set forth above and therefore, would be expected to intrinsically satisfy the claimed properties and configured to allow the specified recording signals.
It has been held that where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the burden of proof is shifted to applicant to show that prior art products do not necessarily or inherently possess characteristics of claimed products where the rejection is based on inherency under 35 USC § 102 or on prima facie obviousness under 35 USC § 103, jointly or alternatively. In re Best, Bolton, and Shaw, 195 USPQ 430. (CCPA 1977). 
Regarding claim 6, the limitation(s) are intended use limitations and are not further limiting in so far as the structure of the product is concerned.  Note that in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.  See MPEP Form Paragraph 7-37-09.  The disclose particular magnetic recording medium in configuring to allow recording signals is based upon the type of magnetic recording/reproducing apparatus.  Thus, Terakawa’s magnetic recording medium could be used with any type of magnetic recording /reproducing apparatus.  
Regarding claim 7, the recitation in the claims that the magnetic recording medium “to be used for a recording reproducing apparatus…” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
	 It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Terakawa disclose a magnetic recording medium as presently claimed, it is clear that the magnetic recording medium of Terakawa would be capable of performing the intended use, i.e. “to be used for a recording reproducing apparatus…”, presently claimed as required in the above cited portion of the MPEP.
	Regarding claim 9, Terakawa fails to explicitly disclose that the Ra of the recording layer is equal to or less than 2.0 nm as presently claimed.  However, Terakawa discloses that a calendaring treatment is perform in order to have the surface of the magnetic layer be smooth [0055].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Terakawa’s surface to be as smooth as possible, closer to 0, since this would lead to high carrier to noise ratio [0005].
	Regarding claim 10, Terakawa discloses the material as claimed [0019].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA N CHAU whose telephone number is (571)270-5835. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Linda Chau
/L.N.C/            Examiner, Art Unit 1785        

/Holly Rickman/            Primary Examiner, Art Unit 1785